Exhibit 10.1

ZIMMER BIOMET HOLDINGS, INC.

2009 STOCK INCENTIVE PLAN

TWO-YEAR RESTRICTED STOCK UNIT AWARD

 

To encourage your continued employment with Zimmer Biomet Holdings, Inc. (the
“Company”) or its Affiliates, you have been granted this restricted stock unit
(“RSU”) award (“Award”) pursuant to the Company’s 2009 Stock Incentive Plan
(“Plan”). Each RSU represents an unfunded, unsecured promise by the Company to
deliver one share of Common Stock (“Share”) to you, subject to the fulfillment
of the vesting requirements set forth in this agreement (“Agreement”) and all
other restrictions, terms and conditions contained in this Agreement and in the
Plan. Except as may be required by law, you are not required to make any payment
(other than payments for Tax-Related Items pursuant to Section 7 hereof) or
provide any consideration other than the rendering of future services to the
Company or its Affiliates. Capitalized terms that are not defined in this
Agreement have the meanings given to them in the Plan.

Important Notice. If you do not wish to receive the RSUs and/or do not consent
and agree to the terms and conditions on which the RSUs are offered, as set
forth in this Agreement and the Plan, then you must reject the RSUs no later
than 60 days following the Grant Date specified in Section 1 hereof. If you
reject the Award, any right to the underlying RSUs will be cancelled. Your
failure to reject the Award within this 60-day period will constitute your
acceptance of the RSUs and your agreement with all terms and conditions of the
Award, as set forth in this Agreement and the Plan.

1.    Grant Date             , 20     (the “Grant Date”).

2.    Number of RSUs Subject to this Award The number of RSUs subject to this
Award will be communicated to you separately and posted to your online Zimmer
Biomet – Computershare account (or your account with such other stock plan
service provider as may be selected by the Company to assist the Company with
the implementation, administration and management of the Plan).

3.    Vesting Schedule An RSU granted in this Award shall be subject to the
restrictions and conditions set forth herein during the period from the Grant
Date until such RSU becomes vested and nonforfeitable (the “Restriction
Period”). Except as otherwise set forth in Section 6 below, 50% of the RSUs
granted in this Award shall become vested and nonforfeitable on the first
anniversary of the Grant Date provided that you have been continuously employed
by the Company or an Affiliate since the

Grant Date; and the final 50% of the RSUs granted in this Award shall become
vested and nonforfeitable on the second anniversary of the Grant Date provided
that you have been continuously employed by the Company or an Affiliate since
the Grant Date.

4.    Stockholder Rights You will have none of the rights of a holder of Common
Stock (including any voting rights, rights with respect to cash dividends paid
by the Company on its Common Stock or any other rights whatsoever) until the
Award is settled by the issuance of Shares to you.

5.    Conversion of RSUs and Issuance of Shares Subject to the terms and
conditions of this Agreement and the Plan, the Company will transfer Shares to
you within 60 days after the lapse of the Restriction Period for those RSUs. No
fractional Shares will be issued under this Agreement. The Company will not be
required to issue or deliver any Shares prior to (a) the admission of such
Shares to listing on any stock exchange on which the stock may then be listed,
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or rulings or regulations of any governmental
regulatory body, or (c) the obtaining of any consent or approval or other
clearance from any governmental agency, which the Company shall, in its sole
discretion, determine to be necessary or advisable. The Company reserves the
right to determine the manner in which the Shares are delivered to you,
including but not limited to delivery by direct registration with the Company’s
transfer agent.

6.    Termination of Employment

(a)    For all purposes of this Agreement, the term “Employment Termination
Date” shall mean the earlier of (i) the date, as determined by the Company, that
you are no longer actively employed by the Company or an Affiliate of the
Company, and in the case of an involuntary termination, such date shall not be
extended by any notice period mandated under local law (e.g., active employment
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where you
are employed or the terms of your employment agreement, if any); or (ii) the
date, as determined by the Company, that your employer is no longer an Affiliate
of the Company.

(b)    (i) A transfer of your employment from the Company to an Affiliate, or
vice versa, or from one Affiliate to another, (ii) a leave of absence, duly

 

 

2-Year RSU Award (Interim CEO) (2017)     1



--------------------------------------------------------------------------------

authorized in writing by the Company, for military service or sickness or for
any other purpose approved by the Company if the period of such leave does not
exceed ninety (90) days, and (iii) a leave of absence in excess of ninety
(90) days, duly authorized in writing by the Company, provided your right to
reemployment is guaranteed either by a statute or by contract, shall not be
deemed a termination of employment. However, your failure to return to the
employ of the Company at the end of an approved leave of absence shall be deemed
a termination. During a leave of absence as defined in (ii) or (iii), you will
be considered to have been continuously employed by the Company.

(c)    Except as set forth below, if your Employment Termination Date occurs
before all of the RSUs have become vested, the RSUs that are not already vested
as of your Employment Termination Date shall be forfeited and immediately
cancelled.

(d)    If after you have been continuously employed for one year or more from
the Grant Date, you terminate employment with the Company or a subsidiary on
account of Retirement or death, the restrictions with respect to all unvested
RSUs granted in this Award shall be waived and the RSUs will be deemed fully
vested (subject to any applicable requirements described in the definition of
“Retirement” in the Plan). Notwithstanding Section 9(b)(3) of the Plan, if your
employment is involuntarily terminated by the Company for reasons other than
willful misconduct or activity deemed detrimental to the interests of the
Company and you have executed a general release and/or a covenant not to compete
and/or not to solicit as required by the Company, the restrictions with respect
to all unvested RSUs granted in this Award shall be waived and the RSUs will be
deemed fully vested as of your Employment Termination Date.

(e)    In the event of your death prior to the delivery of Shares issuable
pursuant to RSUs under this Agreement, such Shares shall be delivered to the
duly appointed legal representative of your estate or to the proper legatees or
distributees thereof, upon presentation of documentation satisfactory to the
Committee.

7.    Responsibility for Taxes

(a)    You acknowledge that, regardless of any action taken by the Company or,
if different, your actual employer (the “Employer”), the ultimate liability for
all income tax (including federal, state and local taxes), social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you or
deemed by the Company or the Employer to be an appropriate charge to you even if
legally

applicable to the Company or the Employer (“Tax-Related Items”) is and remains
your responsibility and may exceed the amount actually withheld by the Company
or the Employer. You further acknowledge that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the Award, the vesting or settlement of the RSUs, the conversion of the RSUs
into Shares, the subsequent sale of any Shares acquired at vesting or the
receipt of any dividends; and (ii) do not commit to, and are under no obligation
to, structure the terms or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular result. Further, if
you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company or the Employer (or former Employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you agree to pay, or make adequate arrangements satisfactory to the Company or
to the Employer (in their sole discretion) to satisfy all Tax-Related Items. In
this regard and, if permissible under local law, you authorize the Company
and/or the Employer, at their discretion, to satisfy the obligations with
respect to all Tax-Related Items in one or a combination of the following:
(i) requiring you to pay an amount necessary to pay the Tax-Related Items
directly to the Company (or the Employer) in the form of cash, check or other
cash equivalent; (ii) withholding such amount from wages or other cash
compensation payable to you by the Company and/or the Employer;
(iii) withholding from proceeds of the sale of Shares acquired upon settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization or such other
authorization, without further consent, as you may be required to provide to the
Company or Computershare (or any other designated broker)); or (iv) withholding
in Shares to be issued upon settlement of the RSUs.

(c)    Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Shares, and you
agree that the amount withheld may exceed your actual liability. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you are deemed to have been issued the full number of Shares subject
to the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.

 

 

2-Year RSU Award (Interim CEO) (2017)     2



--------------------------------------------------------------------------------

(d)    Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.

8.    Nature of Grant In accepting the RSUs, you acknowledge, understand and
agree that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;

(b)    the Award is exceptional, discretionary, voluntary and occasional and
does not create any contractual or other right to receive future awards of RSUs,
or benefits in lieu of RSUs even if RSUs have been awarded in the past;

(c)    all decisions with respect to future RSU or other awards, if any, will be
at the sole discretion of the Company;

(d)    the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Affiliate of the Company and shall not
interfere with the ability of the Company, the Employer or any Affiliate of the
Company, as applicable to terminate your employment or service relationship (if
any);

(e)    your participation in the Plan is voluntary;

(f)    the Award, the Shares subject to the RSUs, and the income from and value
of same are not intended to replace any pension rights or compensation;

(g)    the Award and the Shares subject to the RSUs, and the income from and
value of same are not part of normal or expected compensation for purposes of
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement benefits or similar mandatory payments;

(h)    the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;

(i)    no claim or entitlement to compensation or damages arises from forfeiture
of RSUs resulting from

termination of your employment or other service relationship with the Company or
the Employer (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), or
resulting from a breach or violation as described in Section 15 or Section 16
below;

(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and

(k)    the following provisions apply only if you are providing services outside
the United States: (i) the Award and the Shares subject to the RSUs are not part
of normal or expected compensation or salary for any purpose; and (ii) you
acknowledge and agree that neither the Company, the Employer nor any Affiliate
of the Company shall be liable for any foreign exchange rate fluctuation between
your local currency and the United States Dollar that may affect the value of
the RSUs or of any amounts due to you pursuant to the settlement of the RSUs or
the subsequent sale of any Shares acquired upon settlement.

9.    No Advice Regarding Grant The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.

10.    Data Privacy You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other RSU Award materials (“Data”) by and
among, as applicable, the Employer, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number (e.g., resident registration number), salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other stock-based awards, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan.

 

 

2-Year RSU Award (Interim CEO) (2017)     3



--------------------------------------------------------------------------------

You understand that Data will be transferred to Computershare or such other
stock plan service provider as may be selected by the Company to assist the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, Computershare and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.

Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant RSUs or any other equity awards to you or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

11.    Change in Control Under certain circumstances, if your employment with
the Company or its Affiliates terminates during the three year period following
a Change in Control of the Company, this Award may be deemed vested. Please
refer to the Plan for more information.

12.    Changes in Capitalization If prior to the expiration of the Restriction
Period changes occur in

the outstanding Common Stock by reason of stock dividends, recapitalization,
mergers, consolidations, stock splits, combinations or exchanges of Shares and
the like, the number and class of Shares subject to this Award will be
appropriately adjusted by the Committee, whose determination will be conclusive.
If as a result of any adjustment under this paragraph you should become entitled
to a fractional Share of stock, you will have the right only to the adjusted
number of full Shares and no payment or other adjustment will be made with
respect to the fractional Share so disregarded.

13.    Notice Until you are advised otherwise by the Committee, all notices and
other correspondence with respect to this Award will be effective upon receipt
at the following address: Zimmer Biomet Holdings, Inc., ATTN: Kathryn Diller,
Corporate Securities Senior Administrator, 345 East Main Street, Post Office Box
708, Warsaw, Indiana 46581-0708, U.S.A.

14.    No Additional Rights Except as explicitly provided in this Agreement,
this Agreement will not confer any rights upon you, including any right with
respect to continuation of employment by the Company or any of its Affiliates or
any right to future awards under the Plan. In no event shall the value, at any
time, of this Agreement, the Shares covered by this Agreement or any other
benefit provided under this Agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or its Affiliates unless otherwise specifically
provided for in such plan.

15.    Breach of Restrictive Covenants As a condition of receiving this Award,
you have entered into a non-disclosure, non-solicitation and/or non-competition
agreement with the Company or its Affiliates. The Company may, at its
discretion, require execution of a restated non-disclosure, non-solicitation
and/or non-competition agreement as a condition of receiving the Award. Should
you decline to sign such a restated agreement as required by the Company and,
therefore, forego receiving the Award, your most recently signed non-disclosure,
non-solicitation and/or non-competition agreement shall remain in full force and
effect. You understand and agree that if you violate any provision of any such
agreement that remains in effect at the time of the violation, the Committee may
require you to forfeit your right to any unvested portion of the Award and, to
the extent that any portion of the Award has previously vested, the Committee
may require you to return to the Company the Shares covered by the Award or any
cash proceeds you received upon the sale of such Shares.

16.    Violation of Policies Notwithstanding any other provisions of this
Agreement, you understand and

 

 

2-Year RSU Award (Interim CEO) (2017)     4



--------------------------------------------------------------------------------

agree that if you engage in conduct (which may include a failure to act) in
connection with, or that results in, a violation of any of the Company’s
policies, procedures or standards, a violation of the Company’s Code of Business
Conduct and Ethics, or that is deemed detrimental to the business or reputation
of the Company, the Committee may, in its discretion, require you to forfeit
your right to any unvested portion of the Award and, to the extent that any
portion of the Award has previously vested, the Committee may require you to
return to the Company the Shares covered by the Award or any cash proceeds you
received upon the sale of such Shares. The Committee may exercise this
discretion at any time that you are employed by the Company or any Affiliate of
the Company, and at any time during the 18-month period following the
termination of your employment with the Company or any Affiliate of the Company
for any reason, including, without limitation, on account of Retirement or
death.

17.    Consent to Electronic Delivery The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

18.    Code Section 409A Compliance To the extent applicable, it is intended
that the Plan and this Agreement comply with the requirements of Section 409A of
the U.S. Internal Revenue Code of 1986, as amended, and any related regulations
or other guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service. The RSUs granted in
this Award are intended to be short-term deferrals exempt from Section 409A, but
in the event that any portion of this Award constitutes deferred compensation
within the meaning of Section 409A, then the issuance of Shares covered by an
RSU award shall conform to the Section 409A standards, including, without
limitation, the requirement that no payment on account of separation from
service will be made to any specified employee (within the meaning of
Section 409A) until six months after the separation from service occurs, and the
prohibition against acceleration of payment, which means that the Committee does
not have the authority to accelerate settlement of this Award in the event that
any portion of it constitutes deferred compensation within the meaning of
Section 409A. Any provision of the Plan or this Agreement that would cause this
Award to fail to satisfy any applicable requirement of Section 409A shall have
no force or effect until amended to comply with Section 409A, which amendment
may be retroactive to the extent permitted by Section 409A.

19.    Construction and Interpretation The Board of Directors of the Company
(the “Board”) and the Committee shall have full authority and discretion,
subject only to the express terms of the Plan, to decide all matters relating to
the administration and interpretation of the Plan and this Agreement and all
such Board and Committee determinations shall be final, conclusive, and binding
upon you and all interested parties. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
as amended from time to time, which shall be controlling. This Agreement and the
Plan contain the entire understanding of the parties and this Agreement may not
be modified or amended except in writing duly signed by the parties. You
acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other party to this
Agreement. The various provisions of this Agreement are severable and in the
event any provision of this Agreement shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
of this Agreement, and this Agreement shall be construed and enforced as if such
illegal or invalid provision had not been included. This Agreement will be
binding upon and inure to the benefit of the successors, assigns, and heirs of
the respective parties.

The validity and construction of this Agreement shall be governed by the laws of
the State of Indiana, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction. For purposes of litigating any
dispute arising under this Agreement, the parties hereby submit and consent to
the jurisdiction of the State of Indiana, agree that such litigation shall be
conducted in the courts of Kosciusko County Indiana, or the federal courts for
the United States for the Northern District of Indiana, where this grant is made
and/or to be performed.

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if meaning of the translated
version is different from the English version, the English version will control.

20.    Insider Trading/Market Abuse Laws: You acknowledge that you may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States and your country of residence which
may affect your ability to acquire or sell Shares or rights to Shares (e.g.,
RSUs) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any

 

 

2-Year RSU Award (Interim CEO) (2017)     5



--------------------------------------------------------------------------------

restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you should speak to your personal advisor
on this matter.

21.    Foreign Asset/Account Reporting: Please be aware that your country may
have certain foreign asset and/or account reporting requirements which may
affect your ability to acquire or hold Shares under the Plan or cash received
from participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should speak to your personal advisor on this matter.

22.    Compliance with Laws and Regulations Notwithstanding any other provisions
of this Agreement, you understand that the Company will not be obligated to
issue any Shares pursuant to the vesting of the RSUs if the issuance of such
Shares shall constitute a violation by you or the Company of any provision of
law or regulation of any governmental authority. Any determination by the
Company in this regard shall be final, binding and conclusive.

23.    Addendum Your Award shall be subject to any special provisions set forth
in the Addendum to this Agreement for your country, if any. If you relocate to
one of the countries included in the Addendum during the Restriction Period, the
special provisions for such country shall apply to you, to the extent the
Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. The Addendum, if any, constitutes
part of this Agreement.

24.    Imposition of Other Requirements The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to accept any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

25.    Acceptance If you do not agree with the terms of this Agreement and the
Plan, you must reject the Award no later than 60 days following the Grant Date;
non-rejection of the Award will constitute your acceptance of the Award on the
terms on which they are offered, as set forth in this Agreement and the Plan.

 

 

ZIMMER BIOMET HOLDINGS, INC. By:   LOGO [g421085g0711080507702.jpg]   Chad F.
Phipps   Senior Vice President,   General Counsel and Secretary

 

2-Year RSU Award (Interim CEO) (2017)     6